Citation Nr: 9919893	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a disability of the 
cervix.

3. Entitlement to a compensable evaluation for a thyroid 
nodule, postoperative subtotal thyroidectomy, for the 
period from April to December 1992.

4. Entitlement to an increased rating for thyroid nodule, 
postoperative subtotal thyroidectomy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to April 
1992.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in April 1993, the Regional Office (RO) 
denied the veteran's claims for service connection for a low 
back disability and a disorder of the cervix.  In addition, 
the RO granted service connection for a thyroid nodule, and 
assigned a noncompensable evaluation, effective April 1992.  
The veteran disagreed with the denials of service connection 
and with the rating assigned for her thyroid condition.  
Subsequently, based on the receipt of additional evidence, 
including the veteran's testimony at a hearing at the RO in 
September 1994, a hearing officer, in a decision dated in 
June 1995, assigned a 10 percent evaluation for the veteran's 
thyroid disorder.  This rating was effective December 21, 
1992.

The issues of entitlement to service connection for a low 
back disability and an increased rating for a thyroid nodule 
will be considered in the REMAND section below.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A cervical lesion was noted during service.

3. A cyst of the cervix which has been documented following 
service, cannot be disassociated with the in-service 
findings.


CONCLUSION OF LAW

A disability of the cervix was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  In this case, the veteran's statements concerning 
the onset of her disability of the cervix are sufficient to 
conclude that her claim is well grounded.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Background

The service medical records show that the veteran was seen in 
February 1992 and a small ulceration, nondraining, of the 
cervix, was noted.  She was referred to the gynecological 
clinic where she was seen later that month.  It was indicated 
that the cervix had two punctate depressions at 4 o'clock.  
They were grayish in color.  The impression was cervical 
lesion, appears benign.  

The veteran was afforded a gynecological examination by the 
Department of Veterans Affairs (VA) in September 1992.  An 
examination revealed that the cervix was in normal position.  
The size was nulliparous.  There was a 1-millimeter 
depression at 4 o'clock.  It was slightly grayish in color.  
The diagnosis was that the depression did not appear to be a 
nabothian cyst, but that she might need further evaluation.  

A pelvic/transvaginal sonogram by the VA in July 1994 
revealed a cervical nabothian-type cyst.  Otherwise, no focal 
abnormality was detected.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

A review of the record discloses that a lesion of the cervix 
was found during service.  The same lesion was found on the 
VA examination conducted in September 1992, as well as on a 
sonogram in July 1994.  It must be concluded, therefore, that 
the current cervical lesion may not be disassociated from the 
in-service findings.  The Board finds, accordingly, that 
service connection is warranted for the cyst of the cervix.  


ORDER

Service connection for a disability of the cervix is granted.


REMAND

The veteran asserts that service connection is warranted for 
a low back disability.  She argues that her low back pain had 
its onset in service and that she continues to experience 
such pain.  The service medical records establish that she 
was seen on numerous occasions for complaints of low back 
pain.  It was reported in January 1990 that there was 
tenderness of the sacroiliac joints.  The records clearly 
show that the veteran was found to have scoliosis of the 
lumbar spine.  Various assessments of her condition were made 
during service, including findings of coccygenia and 
mechanical low back pain.  On the separation examination in 
February 1992, the spine was evaluated as abnormal, and it 
was reported that she had slight rotoscoliosis.  The Board 
notes that following a VA examination of the spine in August 
1992, a diagnosis indicated low back pain, muscular, very 
mild.  Based on a review of the medical evidence, the Board 
believes that further examination is warranted to determine 
the nature of the veteran's low back disability and whether 
the current back difficulties can be reasonably associated 
with her active service.

The veteran claims that a higher rating is warranted for her 
thyroid disability.  The record reveals that she underwent a 
subtotal thyroidectomy in December 1992.  It is not clear 
whether this procedure was done on an outpatient basis or 
while the veteran was admitted to a hospital.  She has not 
been examined by the VA following this surgery.

In addition, the Board notes that the criteria for rating 
thyroid conditions were revised effective June 6, 1996.  The 
statement of the case, supplemental statement of the case, 
and amended hearing officer decision does not contain the new 
criteria for an increased rating the veteran's thyroid 
condition.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we so hold will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her low back 
disability and her thyroid condition 
since her discharge from service.  She 
should be specifically requested to 
furnish the name of the facility where 
the subtotal thyroidectomy was performed.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran which have not already 
been associated with the claims folder.

2.  The RO should arrange for a VA 
examination to determine the etiology of 
the veteran's back disorder. The claims 
folder, or the pertinent medical records 
contained therein, including the service 
medical records, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Following the 
examination and a review of the record, 
the examiner should provide responses to 
the following questions:

(a) What is the nature and extent of the 
veteran's back disablity?

(b) The examiner is requested to provide 
an opinion concerning whether the 
veteran's scoliosis, if any, is 
congenital or the result of trauma.  The 
relationship, if any, between any current 
back disability and the in-service 
findings should be specified.

(c)  If the back disability is 
congenital, has the condition been 
aggravated by her active service?

The examiner is requested to set forth 
the rationale for all opinions set forth. 

3.  The veteran should be afforded an 
examination by an endocrinologist to 
determine the nature and extent of her 
thyroid condition.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The RO should consider the veteran's 
claim for an increased rating for thyroid 
nodule, postoperative subtotal 
thyroidectomy under the criteria in 
effect before and after June 6, 1996, and 
apply whichever version is most favorable 
to her.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, she and her representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John J. Crowley 
	Member, Board of Veterans' Appeals


 

